Citation Nr: 1745813	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968 with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

Regretting further delay, the Board finds additional development is necessary before deciding the Veteran's claim.  The Veteran claims entitlement to compensation for bilateral peripheral neuropathy of the upper and lower extremities, which he asserts is related to his military service.  Specifically, the Veteran asserts the peripheral neuropathy is secondary to his diabetes mellitus, type II. 

Initially, the Board notes the Veteran is currently service-connected for diabetes mellitus, type II.  As such, the Board may proceed with an analysis of service connection on a secondary basis.  

The Veteran underwent a VA examination in September 2011 for diabetes mellitus and peripheral neuropathy.  The examiner noted the extremities showed no pitting edema.  Extremities color, temperature, and pulse were normal, bilaterally.  Sensation to touch and pinprick was within normal limits and equal, bilaterally.  The veteran denied any numbness in his upper or lower extremities, and also stated he only has pain in the back of his knees usually with activities.  The examiner noted the Veteran had been diagnosed with carpal tunnel syndrome in the right hand but was not complaining of symptoms in the upper extremities at the examination.  The examiner concluded the Veteran's symptoms of pain in the knees are not typical of diabetes mellitus peripheral neuropathy.  

In his March 2012 notice of disagreement (NOD), the Veteran requested a new examination because he believed the September 2011 examiner misinterpreted his reported symptoms.  However, no examination was scheduled.  In October 2012, the Veteran underwent another VA examination for diabetes in connection with his claim for increased disability rating of diabetes.  During that examination, the examiner noted the Veteran did not have diabetic peripheral neuropathy or any complications of diabetes.  

At his November 2016 Board hearing, the Veteran stated since the October 2012 examination his symptoms had worsened.  Specifically, he described waking up in the middle of the night and his hands and legs are burning.  He also stated he is currently taking three gabapentin to treat his peripheral neuropathy.  Most importantly, the Veteran stated a VA doctor had diagnosed him with peripheral neuropathy and linked it to his diabetes. 

The Veteran subsequently submitted an evaluation report listing "diabetic peripheral neuropathy" under the examiner's impressions.  However, no medical nexus statement was submitted.  

As the Veteran is competent to report symptoms and their onset, and as the Veteran's examination request was not answered in 2012, the Board finds a remand is warranted for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient experience or expertise to determine the etiology of the Veteran's peripheral neuropathy.  Upon a review of the record, the examiner must confirm whether the Veteran has a current diagnosis of peripheral neuropathy in his upper and lower extremities.  The examiner must also state whether the Veteran's peripheral neuropathy is at least as likely as not (50 percent probability or greater) caused or aggravated beyond its natural progression by his service-connected diabetes mellitus, type II. 

In proffering this opinion, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  Undertake any other development it determines to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




